Citation Nr: 1329794	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 1999, the Veteran testified before a Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  A transcript of that hearing is associated with the claims file.

In August 2004, the Board contacted the Veteran and advised him that the judge that had conducted his January 1999 hearing was no longer with the Board, and offered the Veteran a new hearing.  In correspondence in September 2004, the Veteran responded that he did not want another Board hearing.

In August 2007, the Board denied the Veteran's claims of service connection for an acquired psychiatric disability, to include as secondary to PTSD and major depressive disorder, and for hypertension, to include as secondary to an acquired psychiatric disability.  

In October 2008, the Veteran filed an appeal, pro se, against the Board's August 2007 decision with the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court vacated the Board's August 2007 decision and remanded the case to the Board.  Judgment was entered in January 2010.

In September 2010, May 2012 and March 2013, the Board remanded the matter for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its September 2010, May 2012 and March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a temporary total disability rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it previously referred this claim back to the RO in August 2007, September 2010 and again in May 2012.  To date, the RO has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, is not shown during active service or for many years thereafter.

2.  The evidence of record does not show a diagnosis of PTSD based on a verifiable in-service stressor.

3.   The Veteran's current acquired psychiatric disability other than PTSD is not causally related to his service.

4.  The Veteran has a current diagnosis of hypertension.

5.  The Veteran's hypertension did not manifest within one year of separation from service.

6.  The evidence of record does not establish that the Veteran experienced symptoms of chronic hypertension during service or continuous symptoms of hypertension since separation from service.

7.  The Veteran's hypertension is not causally or etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board finds that the RO's letters dated in June 2003, October 2006, January 2007, March 2005, September 2010, and March 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, 19 Vet. App. at 490.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2004, April 2007, March 2012, November 2012 and May 2013 supplemental statements of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran's service treatment and personnel records were obtained and associated with his claims folder, as well as his records from the Social Security Administration (SSA).  The Veteran's VA medical treatment records and the available private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In compliance with the Board's September 2010, May 2012, and March 2013 remands, the RO obtained the Veteran's complete service personnel file, verified the Veteran's unit and associated extensive unit history records with the claims file.  In January 2011, the RO sent a Special Operations Forces Incident request to the U.S. Special Operations Command asking them to verify the Veteran's contention of airdropping into Cambodia to assassinate a target as part of a CIA covert operation.  In February 2012, the RO made a formal finding that with the Veteran's personnel records placing him in 3rd Battalion, 4th Marines as opposed to 2nd Battalion, 4th Marines in April of 1975, and receiving a command chronology from 3rd Battalion, 4th Marines covering April of 1975 stating the unit's lack of participation in either Operation Eagle Pull or Operation Frequent Wind, the Veteran's contention of participating in these operations cannot be corroborated.  The RO also determined that with a negative response received from USSOCOM Historian's Office, the Veteran's contention of participation in covert operations while serving in the Southeast Asia cannot be corroborated.  

As to verifying the Veteran's PTSD personal/sexual trauma stressor, in May 2012 the RO asked the Veteran to provide it with specifics about his PTSD stressors so they could attempt to verify them, in accordance with M21-1MR, Part III, Subpart iv, Chapter 4, Section H30; see also 38 C.F.R. § 3.304(f).  However, no details were forthcoming from the Veteran; the record reflects that the Veteran only submitted VA medical reports that were already of record without providing any specific details concerning the alleged personal/sexual assault stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

In April 2013, the RO requested investigative files from the Naval Criminal Investigative Service (NCIS) to verify the Veteran's contention that he was a witness to a suicide at Marine Corps Recruit Depot, San Diego in 1974.  In May 2013, the RO obtained a copy of R. Lee Ermey's biography from his official website showing that R. Lee Ermey last served in the USMC in 1972.  Based on the foregoing evidence, in May 2013, the RO made a formal finding that with the Veteran's contention cannot be corroborated given the receipt of a negative response from the NCIS and the verification that R. Lee Ermey's services dates did not coincide with those of the Veteran.

Under these circumstances, the Board finds the RO substantially complied with its September 2010, May 2012 and March 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
Additionally, VA psychiatric examinations were obtained in December 2005 and November 2006 to ascertain the nature and etiology of the Veteran's current psychiatric disability, to include PTSD; the record does not reflect that these opinions were inadequate for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners conducted a complete and thorough review of the Veteran's claims file and provided an opinion that was supported by a reason for their findings.  Thus, the Board finds that it was adequate.  Barr, 21 Vet. App. at 311.

With regard the Veteran's hypertension claim, the Board finds that a VA examination is not required in this case.  The evidence of record does not suggest a link between the Veteran's currently diagnosed hypertension and his military service; and no continuity of symptomatology has been argued or shown.  Thus, a VA medical examination addressing the etiology of hypertension is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for service connection, and the hearing focused on the elements necessary to substantiate the claims.  The Veteran and his friend were assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs, and they were asked questions to ascertain the onset of symptoms, the extent of any in-service event and any nexus between service and a current disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  On remand, extensive development actions were taken to verify the Veteran's combat service and alleged in-service stressors; otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, such as cardiovascular-renal disease, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Acquired Psychiatric Disability, to include PTSD

The Veteran claims service connection for PTSD and severe depression secondary to PTSD, based on various stressors he experienced while on active duty.  In a May 1997 statement, the Veteran alleged active duty in Vietnam, Cambodia, Laos, and the Philippines.  "During the fall of Saigon, I saw fellow Marines hit by mortar rounds...people killed and blown up by artillery round[s]."  He reported that, since active service, he had experienced nightmares and flashbacks.  His nightmares had occurred 3 times a week for the past 41/2 years and his flashbacks had occurred about 10-12 times a month for the past 41/2 years.  He described other symptoms which he related to his in-service experiences, including difficulty concentrating, constant anger, night sweats, sleep disturbance, avoidance, and interference with employment.

At his January 1999 hearing before the Board, the Veteran testified that his first in-service stressor occurred during boot camp when he discovered that another Marine recruit had committed suicide by hanging himself from a shower nozzle.  He could not recall the name of the person who had committed suicide.  In a PTSD stressor statement submitted in July 2000, he described that he reported this to his drill instructor (DI) and they went to the shower area.  He further stated "[t]his Marine was from 2103 Platoon and the Gunnery sergeant for this platoon was R. Lee Ermery (sic).  I was in the 2104 platoon right next door but in the same building.  I believe our Company Commander was Captain Koons. ... This suicide experience has remained with me always.  There are times not only in dreams but during waking hours that I see this Marine's face and I feel depressed and great sadness."

His second alleged in-service stressor also occurred during basic training.  In the July 2000 PTSD stressor statement, the Veteran reported that during his boot camp training at the Marine Corps Recruit Depot in San Diego, he participated in a "blanket party" where two guys who were discovered in a homosexual act were held down by a blanket in their bunks and beaten by other soldiers.  The Veteran stated that as time went by it bothered him that he participated in this action and felt guilty.  In a February 2009 VA mental health note, the Veteran related that he initially participated in the "blanket parties" for guys that the rest of the guys felt was either gay or not functioning until they proposed a blanket party for a guy he knew from Pueblo.  When he refused to participate he was called in into the DI's office and the DI physically and mentally abused the Veteran at least twice a week for several weeks until the Veteran "broke."  A May 2011 letter from Dr. R.G. stated that most recently, the Veteran began to have nightmares regarding his DI in which he recalled the more sexual aspects of the late night abuse he experienced from this officer.  The Veteran reported that "[h]e was made to stand in underwear and one night the DI came up close to him and he realized the officer had an erection.  It was then he fought the DI.  Intense feelings of shame and anger have led to more dramatic PTSD symptoms."

The Veteran's third alleged in-service stressor involved participating in the evacuation of Americans from the U.S. Embassy on April 30, 1975, when Saigon fell to the North Vietnamese.  In a March 1999 statement, the Veteran indicated that in April 1975 he was involved in both Operation Eagle Pull in Cambodia and Operation Frequent Wind in Saigon.  He also stated that he witnessed the bodies of two fellow Marines after enemy mortar fire had killed them while the Veteran was in Vietnam.  He stated that "[a]t 0:400 hours in the morning of April 29, 1975[,] NVA rockets slammed into Tan Son Nhut Airbase killing Cpl. Charles McMahon Jr. and L/Cpl. Darwin L. Judge."  In this regard, the Veteran contends that he was assigned to Gulf and/or Hotel Platoon, 2nd Battalion, 4th Marines, during the fall of Saigon in April 1975 when he participated in evacuating the city.  At his January 1999 Board hearing, he testified that his dates of service with the 2nd Battalion, 4th Marines as "off and on" between the summer of 1974 and the summer of 1975.

His fourth alleged in-service stressor involves covert operations in Cambodia, which involved violent killing and dismembering of many members of his team.  The Veteran contends, "I survived in the jungle living in the ground, trees, etc."  He also contended that, while on leave in the Philippines from covert action, "I was picked up off the street by men in uniform at gunpoint, taken to some station, and asked about military stuff, ship [numbers], people, etc. for 48 hours."  At a December 2005 VA examination, the Veteran described that while on a special operations assignment, after he had killed his target, he narrowly missed being killed himself by another member of his team.  He killed the team member who had tried to kill him and then witnessed his other team members being dismembered by Vietnamese soldiers.  This event prompted him to kill the rest of his team and dismember them.  After this incident, the Veteran reported that he did not participate in any further special operations missions.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

A review of the Veteran's DD-214 reflects that he is not currently shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 2-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  Further, the Board finds that the Veteran's lay testimony regarding combat operations in Cambodia or Vietnam is not satisfactory for purposes of 38 U.S.C.A. § 1154(b).  As will be discussed in greater detail below, service department findings are inconsistent with his contentions regarding his participation in the alleged combat and/or covert operations in Vietnam and Cambodia, and the Veteran's credibility is outweighed by his false statements.
As it is not shown the Veteran engaged in combat with the enemy, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, his alleged service stressor must be established by official service records or other credible supporting evidence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's DD 214 shows that he had 1 year and 25 days of foreign and/or sea service.  He was awarded the National Defense Service Medal and Rifle Marksman Badge.  The Veteran's military occupational specialty (MOS) was anti-tank assault.  His primary duty was rifleman and team leader.  

A review of service personnel records reflects that the Veteran was attached to Company K, 3rd Battalion, 4th Marines, 3rd Marine Division, FMF, from June 22, 1974 through July 17, 1975.  There is no indication that the Veteran ever served with 2nd Battalion, 4th Marines, 3rd Marine Division, FMF.

In response to a request from the RO for verification of the Veteran's claimed in-service stressors, the United States Marine Corps Headquarters notified VA in August 2000 that a search of the unit diaries of the 2nd Recruit Training Battalion from January to March 1974 did not show a Marine died from hanging and that there were no WIA/KIA list for Company K, 3rd Battalion, 4th Marine for April 1975.  It further indicated that although the names of Cpl. Charles McMahon and L/Cpl. Darwin L. Judge appeared in the directory as individuals listed on the Vietnam Veterans Memorial, they were unable to verify their death through the unit diaries.

In December 2000, the United States Marine Corps Headquarters sent VA the command chronologies of the 3rd Battalion, 4th Marine during the years of 1974 and 1975, which did not include documents supporting any after-action reports relating to the alleged covert operations in Vietnam, Laos, or Cambodia during 1974 or 1975.  It only stated that the U.S. participated in the evacuation of Phnom Pehn and Saigon, and was involved in the incident concerning the Mayaguez.

In March 2007, the RO made a formal finding that the information required to verify the Veteran's in-service stressors was insufficient to research the records.  The RO found that all efforts to obtain the necessary information for stressor verification had been exhausted and any further attempts would be futile.  In this finding, the RO noted that the Veteran had failed to provide information sufficient information for the Joint Services Records Research Center (JSRRC) (formerly CURR (Center for Unit Records Research)) to verify or to submit a verification request for his claimed in-service stressors.

In June 2009, the Veteran applied for correction of military record to reflect Vietnam service.  In the application DD Form 149, he stated that "I was on the USS Tripoli, USS Enterprise, USS kitty hawk & USS Hancock off the coast of Vietnam, Cambodia & Thailand and went to numerous operations inland from Dec. 1974 through and including May 1975."  In August 2009, service department determined that the Vietnam Service Medal period of eligibility ended on March 28, 1973 and that as the Veteran entered recruit training on December 12, 1973, he was not eligible for this award.

In April 2011, the National Archives and Records Administration (NARA) provided command chronology for 2nd Battalion, 4th Marines from December 18, 1974 through April 18, 1975.  Although these records verify that a landing team from 2nd Battalion, 4th Marines did participate in Operation Frequent Wind (the evacuation of Saigon in April 1975) and were present in Saigon, Vietnam from April 29, 1975 and April 30, 1975, they provide no indication that the Veteran or any other members of 3rd Battalion, 4th Marines were present or participated in the operation.

In September 2011, NARA provided a command chronology for the Veteran's unit, the 3rd Battalion, 4th Marines, 3rd Marine Division, FMF for the period from January 1, 1975 to June 30, 1975.  It documented that the battalion was located in Camp Hansen in Okinawa, Japan throughout this time frame.  In regards to Operation Eagle Pull and Operation Frequent Wind, it stated that although the battalion practiced the essential movements required in the Operation Eagle Pull and was prepared, it did not participate in the operation.  The battalion's command chronology further stated that "[t]he Battalion was next assigned the mission of the Air Contingency BLT for Operation Frequent Wind...Unfortunately, the Operation was accomplished without the Battalion and all attached personnel were returned to their parent units by the end of April."

In January 2011, the RO sent a Special Operations Forces Incident request to the U.S. Special Operations Command asking them to verify the Veteran's contention of airdropping into Cambodia to assassinate a target as part of a CIA covert operation.  A response from United States Special Operations Command (USSOCOM) Historian's Office stated that they were unable to verify the RFI (request for information)/Incident Report.

In February 2012, the RO made a formal finding that with the Veteran's personnel records placing him in 3rd Battalion, 4th Marines as opposed to 2nd Battalion, 4th Marines in April of 1975, and receiving a command chronology from 3rd Battalion, 4th Marines covering April of 1975 stating the unit's lack of participation in either Operation Eagle Pull or Operation Frequent Wind, the Veteran's contention of participating in these operations cannot be corroborated.  The RO also determined that with a negative response received from USSOCOM Historian's Office, the Veteran's contention of participation in covert operations while serving in the Southeast Asia cannot be corroborated.

In April 2013, in response to the RO's request for investigative files to confirm the Veteran's contention that he was a witness to a suicide at Marine Corps Recruit Depot, San Diego in 1974, the Naval Criminal Investigative Service (NCIS) stated that after conducting a thorough search of all investigative files associated with the Veteran's name, they were unable to provide any specific investigation referencing the Veteran as a victim, subject or co-subject.

Per the Veteran's contentions that R. Lee Ermey, a nationally well-known veteran, served as a drill instructor at the Marine Corps Recruit Depot in San Diego for the Platoon, to which the Marine who committed suicide was assigned, the RO obtained a copy of R. Lee Ermey's biography from his official website.  It shows that R. .Lee Ermey last served in the USMC in 1972.

In May 2013, the RO made a formal finding that with the Veteran's contention cannot be corroborated given the receipt of a negative response from the NCIS and the verification that R. Lee Ermey's services dates did not coincide with those of the Veteran.

Nevertheless, with regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In the instant case, however, it is found that this amendment does not apply.  While the Veteran has alleged stressors that are directly related to his "fear of hostile military or terrorist activity," there is clear and convincing evidence that the claimed in-service stressor had not occurred.  The JSRRC, in conjunction with NARA and service departments including United States Marine Corps Headquarters, U.S. Special Operations Command, and USSOCOM, were not able to corroborate any of the alleged stressors, finding no evidence that the Veteran ever served with 2nd Battalion, 4th Marines; that the Veteran participated in covert operations in Vietnam, Laos, or Cambodia during 1974 or 1975 or in the evacuation of Saigon in support of Operation Eagle Pull or Operation Frequent Wind in April 1975.  Instead, service personnel record reflect that the Veteran was attached to Company K, 3rd Battalion, 4th Marines, 3rd Marine Division from June 22, 1974 through July 17, 1975; command chronologies from 2nd Battalion, 4th Marines provide no indication the Veteran or any other members of 3rd Battalion, 4th Marines were present or participated in the Operation Frequent Wind in April 1975; command chronologies from 3rd Battalion, 4th Marines document that although prepared the battalion did not participate in either Operation Eagle Pull or Operation Frequent Wind and that all attached personnel were returned to their parent units by the end of April.  Since there is "clear and convincing evidence to the contrary," the Veteran's lay statements concerning the alleged stressors relating to "fear of hostile military or terrorist activity" are not sufficient to establish its occurrence.

A January 1993 private clinical note reflects the Veteran's depression and possible cognitive abnormalities.

A May 1994 consultation report from a private clinical psychologist/ neuropsychologist, R.E., M.D., reflected that the Veteran was seen for a neuropsychological evaluation and requisite therapy following his work-related injury accident of August 7, 1992.  Dr. E. indicated that he assisted the Veteran "in emotionally and cognitively reconstellating around the effects of his accidental injury upon his life," since November 1992.  The Veteran complained of problems with his attention, concentration, and memory skills.  Dr. E. stated that given that there had been some intensification of his neurocognitive difficulties, it was likely that these symptoms were secondary to the emotional difficulties which remained as a result of the Veteran's continued pursuit of being able to physically rehabilitated.  

On VA general medical examination in August 1994, the Veteran complained of being depressed since an August 1992 on-the-job accident.  He had been on anti-depressants since August 1992 with improved sleep.  He reported awakening "terrified at times" within the past few months, a poor memory for recent and remote events, and severely affected concentration.  He had 2 children living with him, ages 16 and 17, and had been divorced for many years.  His only income was SSA benefits.  The impressions included a history of depression.

In a November 1994 independent medical examination report, the Veteran gave a history of an injury while working for a hotel as a chef on August 7, 1992.  He hit his head and was knocked unconscious and was taken to a hospital where he stayed for 7 to 9 days.  He reported cognitive complaints, such as difficulty with concentration, reasoning, and memory.  The diagnosis was unresolved depression.  The examiner noted that Dr. E. initially gave a diagnosis of organic brain syndrome, not otherwise specified, which he related to a closed head injury on the job in August 1992; however, he attributed the Veteran's cognitive difficulties solely due to the ongoing problems noted with depression.  It was also noted that Dr. E. provided a diagnosis of a single episode of depressive episode; however, there was no history or documentation in the records that the depression was a preexisting problems.  The Veteran had been under treatment for depression for over two years without significant improvement.

On private outpatient treatment in December 1994 with R.T., M.D., the Veteran complained of severe depression with memory loss.  He reported an on-the-job injury in August 1992 where he hit his head.  He was easily tearful, depressed, "having bad thoughts at times that life is not worth living or going on, without absolute suicidal thinking," feelings of helplessness and hopelessness, chronic poor sleep averaging 3 to 4 hours per night, an "okay" appetite, slow energy, and poor concentration.  He denied panic attacks, although he reported feeling frightened some times in the middle of the night.  He denied psychotic symptoms.  It was noted that the Veteran lived alone.  Mental status examination showed that he was talkative with logical, goal-directed thought processes, a constricted affect, no suicidal or homicidal ideation, no psychotic symptoms, and generally well-oriented although he did not know the day of the week.  The Veteran's Global Assessment of Functioning (GAF) score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The impressions included severe major depression without psychotic features.

The Veteran was awarded SSA disability benefits in June 1995.  SSA concluded that an organic brain disorder was present.  In an April 1995 employability assessment report, the Veteran reported that since the accident, there had been a major change in his life.  He was hopeless and depressed at times.  He had difficulty coping day by day.  He started having flashbacks about his time in Vietnam.  He related that he was in Vietnam during the fall of Saigon and participated in missions.  He stated that it was the first time he talked about his Vietnam-related problems.  It was noted that he was an infantryman trained in reconnaissance.  Psychological diagnoses included major depression, sing, severe, without psychotic features; and organic mental disorder, not otherwise specified, mild.  The vocational consultant noted that given the absence of any prior head injury and the contemporaneous nature of the Veteran's cognitive and emotional difficulties with the August 1992 slip and fall injury, it was seen as the sole and direct cause of his diagnoses.

VA treatment reports over the period of October 1994 to April 1997 reflect ongoing treatments for the Veteran's reported symptoms of depression, feeling of worthlessness, intrusive thoughts and flashbacks about his military experience in Vietnam, occasional thoughts of  suicide, nightmares, sleep disturbance, periods of irritability, and mental confusion and exaggeration.  In a May 1996 treatment report, he reported having intrusive thoughts and nightmares of basic training.  He related that he had some personality clash with his drill instructor and the drill instructor kept hitting him on the head; the Veteran was greatly bothered by these memories.  In a May 1996 psychological evaluation report, the Veteran reported "covert operations" in the Southeast Asia.  He reported auditory hallucinations of derogatory nature.  The Chief of Psychology stated that he doubted a formal thought disorder but some atypical psychotic-like symptoms seemed likely; however, some aspects of the Veteran's presentation in the test situation suggested exaggeration or overendorsement.  The diagnoses included depression, rule out PTSD, dysthymia, brain injury.

On VA neuropsychological assessment in January 1997, the Veteran complained of severe headaches and memory problems, numbness on his right side, difficulty sleeping and concentrating, general disorientation and confusion, auditory hallucinations, and depression.  The Veteran had worked as a chef until he sustained a head injury in 1992.  The VA examiner stated that the Veteran "was a poor historian.  His responses to questions were guarded, unclear, and at times contradictory."  Although he reported "an unusually high number of symptoms...he was often unable to give clear or specific examples."  He also had trouble describing his claimed auditory hallucinations, asserting that they were "hard to explain."  His performance on most tasks was extremely slow.  He reported serving in Laos and Cambodia on "covert operations" from 1973 to 1975.  The examiner reviewed the Veteran's claims file, noting psychological testing in April 1996 which had showed exaggeration of symptoms although "some atypical psychotic symptoms seem likely."  The examiner commented that the Veteran's test results at this examination resulted in a profile of a "definite malingerer" that was "obtained almost exclusively by individuals who are consciously determined to provide mostly incorrect responses."  This examiner concluded that no reliable information could be obtained about the Veteran's neuropsychological functioning due to his poor testing results.

On a private treatment in January 1998, the Veteran complained of depression and nightmares.  The assessment was chronic PTSD.

VA mental health treatment records covering the period of June 1998 to February 2002 reflect continuing treatment for depression and PTSD.  In a June 1998 VA mental health treatment plan, the Veteran's diagnoses included recurrent major depression.  His GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

On private outpatient treatment with Dr. V.M.A. in January 1999, the Veteran complained of nightmares and depression.  Dr. V.M.A. stated, "[The Veteran] is now a victim of multiple illnesses which are a direct result of his service in the Marine Corps in Vietnam."  The assessment included PTSD, and depression.

The Veteran submitted several letters from treatment providers in support of his claims.  In a January 1999 letter signed by Drs. J.S. and B.A-H., these examiners stated that the Veteran's psychiatric symptoms included distressing nightmares of his Vietnam service, episodes of anxiety, and a generalized feeling of dread.  His nightmares left him chronically fatigued.  It was noted that the Veteran suffered from distressing nightmares of his war experiences; however, since his accident he has been unable to remember the content of his dreams but awakened in cold sweat and feeling extremely fatigued.  It was further noted that the Veteran also suffered from a "chronic and severe" level of depression and experienced episodes of recurrent major depression, which was not consistent with a closed head injury; rather, it was triggered by events which are similar to his military experiences.  The GAF score was 30.  

In an August 2002 letter signed by D.P., RN, and Dr. A.Y., these examiners stated that the Veteran's PTSD was "totally and permanently disabling."  The Veteran's reported PTSD symptoms included difficulty concentrating, memory problems, avoidance of crowds, a tendency to isolate himself, sleep disturbance, daytime intrusive thoughts, and depression.  In a May 2003 letter signed by D.P., RN, and Drs. B.A-H. and A.Y., these examiners stated that they had seen the Veteran routinely for treatment of PTSD.  He reported significant problems with depression and nightmares.

The Veteran was hospitalized at a VA Medical Center in a PTSD residential rehabilitation program from June 26, 2005, to August 11, 2005.  A review of the Veteran's hospitalization records shows that, on admission, he complained of intrusive thoughts and distressing dreams related to combat, avoidance, diminished interest in daily activities, sleep disturbance, irritability, difficulty concentrating, and a sense of a foreshortened future.  He also reported severe nightmares with night sweats, intrusive memories of his experience in Vietnam, occasional flashbacks, difficulties with irritability and rage, insomnia, social isolation, significant anxiety and depression, and suicidal ideation at times.  The Veteran's GAF score on admission and at discharge was 38, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The diagnoses included PTSD and major depressive disorder.

On VA outpatient treatment in November 2005, the Veteran complained of feeling "quite depressed with suicidal tendencies."  He stated that he had been in combat in Vietnam from February 1974 to June 1975.  The Veteran was divorced and was not in regular contact with his 4 children.  He reported a good relationship with his youngest son who lived with him.  He lived in a house with his current significant other for the past 13 years.  He had been retired for 13 years.  Following mental status examination, the diagnosis was PTSD.

On VA psychiatric examination in December 2005, the Veteran complained of major problems with employability due to depression.  Since he stopped working in 1992, the Veteran reported that his PTSD symptoms had intensified.  He denied any psychiatric hospitalizations, although he reported being in the day care rehabilitative PTSD treatment program for 7 weeks from June to August 2005.  The VA examiner reviewed the Veteran's claims file in detail.  The Veteran reported his claimed in-service stressors included a special operations assignment while on active duty where he and a team were dropped into Cambodia.  The examiner noted that the Veteran "has very significant isolation."  Mental status examination of the Veteran showed good eye contact, hypervigilance, and no evidence of thought disorder or organic brain disorder.  The examiner stated, "[t]here is some suggestion that there has been concern in the past about what he has fabricated about his experience.  Apparently, none of his therapists or myself had the sense that he would be capable of feigning to this degree."  The Veteran's GAF score was 42, indicating serious symptoms.  The diagnoses included chronic PTSD and major depression secondary to PTSD.

On VA psychiatric examination in November 2006, the Veteran complained of frequent nightmares and difficulty sleeping.  He reported being stationed in Vietnam, Laos, and Cambodia between 1974 and 1975 "in a variety of combat situations" including during the fall of Saigon in April 1975 "where he saw soldiers blown apart by a rocket" near the Saigon airport.  He also reported active service in "special operations and reconnaissance in Laos and Cambodia.  The Veteran reported that on 1 assignment he was involved in the assassination of a target, and he also reports that this operation 'went bad' and that members of his team were killed by their own teammates."  Following service separation, the Veteran reported employment in "approximately 50 jobs" as s steel worker and laborer.  He was frequently fired after a few months due to problems getting along with co-workers and managers.  The VA examiner reviewed the Veteran's claims file in detail.  Following mental status examination of the Veteran, the examiner noted that the Veteran's social functioning was limited due to his irritability, avoidance, and isolation.  The examiner added, "I would have to resort to mere speculation to determine if the Veteran's depression is associated with military events given that there are "no verified stressors" based on [the] evidence of record "as opposed to a history that has never been substantiated" [quoting from the Board's December 2004 remand]."  The impressions included depressive disorder, not otherwise specific.

In a November 2007 letter, a VA psychiatrist, Dr. R.G., stated that the Veteran had presented with symptoms consistent with PTSD which was directly related to his military service.  The letter described the Veteran's reported in-service stressors, involving witnessing of a fellow Marine who committed a suicide in the showers, witnessing killing of team members while serving on secret missions in Cambodia, and witnessing death of two Marines Charles McMahon and Jud Drake in April 1975 when he was assigned to providing security at the Saigon airport.  The letter further noted that the Veteran reexperienced his trauma with nightmares of combat, intrusive thoughts, flashbacks triggered by helicopters and gunshots and that he had intense psychological and physiological distress when presented with internal or external stimuli which reminded him of his trauma.

VA mental health notes covering the period from May 2008 through January 2012 reflect the Veteran's diagnoses of PTSD, major depressive disorder, and depression/panic disorder and continuing treatments for PTSD.  Dr. R.G. noted that the Veteran appeared to be suffering from PTSD as evidenced by symptoms of exposure to combat and atrocities of war, persistent reexperiencing of the trauma, persistent avoidance of stimuli, persistent symptoms of increased arousal.  GAF scores of 44 and 45 were listed.

In a May 2011 letter, Dr. R.G. again stated that after reviewing the Veteran's VA medical record and performing a full psychiatric assessment as well as regular follow-up evaluations since 2005, he concluded that the Veteran suffered from chronic, persistent PTSD related to his combat experience in Vietnam and from military sexual trauma.  The letter described the sexual aspects of the late night abuse the Veteran reportedly experienced from his DI.  Dr. G. also noted that the Veteran's records dating back to 1998 revealed a consistent history obtained by numerous examiners of PTSD that revolved around a number of traumatic experiences that occurring while the Veteran was involved in special operations and reconnaissance.  Dr. G. concluded "[i]t is my continued professional opinion that [the Veteran] suffers from PTSD to such an extent that he is unable to work.  He is permanently disabled."  In June 2012, Dr. G. added that the Veteran had received a phone call from his VA benefits officer requesting details about the trauma that occurred in Cambodia, and this was an "intrusion into what therapeutic gains we had made over the years led to a dramatic decompensation."

Upon consideration of all of the evidence of record, the Board finds that the credible and probative of the evidence does not demonstrate that the Veteran's PTSD is related to his active duty service.  In this case, the Veteran's false statements in reporting in-service stressors and the objective service department findings outweigh his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).   Although the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, the Board finds that here, the Veteran lacks credibility based on a review of the totality of evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements that he witnessed during basic training in 1974 the suicide of a Marine who belonged to the 2103 Platoon for which R. Lee Ermey served as the drill or the gunnery sergeant is directly refuted by the RO's finding that that R. Lee. Ermey in fact last served in the USMC in 1972.  Given this apparently false statements or inconsistency with other evidence, and self interest, the lay evidence of alleged stressors lacks credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board acknowledges that starting from January 1998, VA mental health treatment records consistently showed diagnoses of Axis I PTSD based on the Veteran's reports of various stressors during his service, including the incidents during basic training in 1974, as well as exposure to combat situations while participating in covert missions in Cambodia and Vietnam or in Operation Eagle Pull and Operation Frequent Wind during the fall of Saigon.  In January 1999, Drs. J.S. and B.A-H. stated that the Veteran suffered from distressing nightmares of his war experiences; however, since his accident he has been unable to remember the content of his dreams but awakened in cold sweat and feeling extremely fatigued.  It was further noted that the Veteran also suffered from a "chronic and severe" level of depression and experienced episodes of recurrent major depression, which was not consistent with a closed head injury; rather, it was triggered by events which are similar to his military experiences.  Additionally, Dr. R.G. who reviewed the Veteran's VA medical records from 1998 repeated opined that the Veteran had presented symptoms consistent with PTSD which was directly related to his traumatic experiences in service.

However, the Board observes that before the initial filing of the Veteran's claim for PTSD in March 1997, all his mental health providers attributed his psychiatric symptoms to emotional and cognitive difficulties secondary to his on-the-job injury in August 1992.  Psychological diagnoses included major depression without psychotic features and organic mental disorder secondary to a brain injury.  The May 1996 VA treatment reported first noted a diagnosis of rule out PTSD based the Veteran reported symptoms of intrusive thoughts and flashbacks about his military experience in Vietnam.  However, the examiner stated that "some aspects of the Veteran's presentation in the test situation suggested exaggeration or overendorsement."  Further, in the January 1997 VA neuropsychological assessment report, although the examiner considered the Veteran's reports of serving in Laos and Cambodia on "covert operations" from 1973 to 1975, the examiner noted that the Veteran's test results at this examination resulted in a profile of a "definite malingerer" that was "obtained almost exclusively by individuals who are consciously determined to provide mostly incorrect responses."

Additionally, although Drs. J.S., B.A-H, and R.G. all opined that the Veteran was unable to work due to the severity of his PTSD, the record reflects the Veteran's long history of employment, mainly as a laborer or a cook, until he injured himself in the August 1992 work-related accident.  Therefore, it appears that Drs. J.S., B.A-H, and R.G.'s findings of unemployability secondary to PTSD are not consistent with the other evidence of record.  Further, in the August 1994 VA examination report, the Veteran specifically stated that he had been depressed and been on antidepressants since the accident in 1992, which is inconsistent with his later reports to his treatment providers that he experienced symptoms of PTSD since active service.

Given the fact that the Veteran was very likely a poor historian due to his closed head injury, the apparent falsity in his description of his in-service stressors, the inconsistencies in his statements, and the inconsistencies with the objective service department records, the Board finds that his statements are not credible.  Thus, his assertions concerning the in-service stressors have no probative value.

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Here, to the extent that the VA psychiatric treatment providers related the Veteran's PTSD to the claimed stressors, the Board finds that these opinions to be of little probative value due to the fact that they were based on facts provided by the Veteran that have been found to be not reliable.  See Reonal, 5 Vet. App. at 460.

Alternatively, the Veteran has alleged that his PTSD was the result of personal or sexual trauma; as a result of physical and mental abuse from his DI during basic training.  Most recently, in the May 2011 letter from Dr. G., the Veteran related that he remembered the sexual aspect of the abuse from the DI.  According, the RO in the May 2012 letter informed the Veteran of alternative forms of evidence which may be used to corroborate the claimed stressors, such as lay statements from family members or fellow service members or law enforcement.  The Veteran did not provide any alternative form of evidence which could be used to corroborate any claimed stressors.  The Veteran did not offer any detail that would permit corroboration of any personal assault.  In order to be researched, incidents must be reported and documented.  Cohen, 10 Vet. App. at 134.  There is also no indication in the record, that the alleged assaults in service were contemporaneously reported to any source that would have reduced the account to writing.

As the Veteran's account of the stressors reported remains uncorroborated the appeal would fail.  Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  In reaching this determination the Board has considered the guidance established in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) and has considered the concerns expressed in the dissent.  In that case, the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.  However, within the context of the entire claims file, the Board simply does not accept that the Veteran's statements concerning the alleged in-service stressor personal/sexual assault.  Given the evidence as a whole, the Board concludes that the Veteran is not a credible historian and that the assault did not take place.  Thus, a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, his recounting to medical professionals does not qualify as credible supporting evidence or other indicia that the events did in fact occur.

Consequently, the Board finds the credible and probative evidence of record does not demonstrate that the Veteran has a PTSD based on the alleged stressors in service.  Accordingly, service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f)(3).

The Board recognizes that the record reflects various diagnoses of acquired psychiatric disabilities other than PTSD, to include major depressive disorder, during the pendency of the appeal.  

Service treatment records reveal that the Veteran was not treated for any psychiatric complaints during active service.  At the Veteran's separation physical examination in December 1975, clinical evaluation was again normal.  The first post-service medical records showing psychiatric treatment is the January 1993 private clinical note reflecting the Veteran's depression and possible cognitive abnormalities after his head injury in August 1992, which is approximately 17 years after separation from service.

Furthermore, no medical professional has provided an opinion to indicate that any diagnosed acquired psychiatric disability other than PTSD is related to his military service.  The Board remanded this issue in December 2004 to obtain a medical opinion to determine the etiology of the Veteran's current psychiatric disability other than PTSD.  However, the November 2006 VA examiner opined that it cannot be determined, without resorting to mere speculation, if the Veteran's depression is associated with military events given that there are no verified stressors based on the evidence of record as opposed to a history that has never been substantiated.  In this respect, the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed, but the Board already found that the Veteran's lay testimony concerning the alleged in-service stressors is not credible for the reasons explained above.

Without evidence of the onset of an acquired psychiatric disorder other than PTSD during active duty or competent and credible evidence of an association between an acquired psychiatric disorder, and the Veteran's military service, service connection for an acquired psychiatric disability other than PTSD is also not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hypertension

A review of the Veteran's service treatment records indicates that he denied any medical history of high or low blood pressure at his enlistment physical examination in December 1973.  Clinical evaluation was normal.  The Veteran's blood pressure was 130/86.  He was not treated for any complaints or hypertension during active service.  At the Veteran's separation physical examination in December 1975, clinical evaluation was again normal.  The Veteran's blood pressure was 126/86.

The post-service medical records show that, an August 1992 private hospital report noted a blood pressure reading of 150/60.

In an April 1993 clinical note, Dr. S.R. stated that the Veteran's persistently elevated blood pressure was bothersome.

A private hospital record dated August 1994 noted a history of probable hypertension.  A blood pressure reading of 138/94 was noted.

A November 1994 neurologic evaluation report noted a blood pressure reading of 140/90.

A March 1996 VA treatment report noted the Veteran's hypertension.

On VA outpatient treatment in May 1997, the Veteran's blood pressure was 138/74.  The assessment included hypertension, controlled.

On private outpatient treatment with Dr. V.M.A. in January 1999, the Veteran's blood pressure was 140/80.  The assessment included hypertension.

On VA outpatient treatment in December 2000, the Veteran's medical history included hypertension since 1990.  Physical examination showed blood pressure of 146/91 and 124/80 on recheck.  The impressions included hypertension under control.
A review of the Veteran's hospitalization records from June 26, 2005, to August 11, 2005 shows that, his blood pressure was 120/70.  It was noted that the Veteran's blood pressure readings were "in the target range."  The diagnosis was hypertension.

VA treatment records covering the period from August 2005 to February 2012 reflect that hypertension has been consistently diagnosed and the Veteran has been prescribed medications for blood pressure.

The medical evidence shows no treatment for hypertension during active service although his blood pressure was slightly elevated at his enlistment and separation physical examinations.  In any event, the evidence of record does not show that the Veteran's hypertension was manifested to a compensable degree within the year after active service, and therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the evidence of record does not show, and the Veteran does not contend, continuity of symptomatology for hypertension since service discharge.  To that effect, the Veteran was first treated for hypertension in May 1997, more than two decades after service separation, when it was noted that his hypertension was controlled.  In December 2000, the Veteran's reported medical history included hypertension only since 1990.  Although his blood pressure was elevated, the VA examiner concluded that the Veteran's blood pressure was under control.  The Veteran's hospitalization records between June and August 2005 show multiple blood pressure reading were within normal limits.  Additionally, there is no medical opinion relating the Veteran's currently diagnosed hypertension to his active service.

To the extent that the Veteran contends that his hypertension is causally related to his military service, the record does not reflect that he has specialized education, training or expertise that would qualify him to provide an opinion on medical matters.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, the cause of hypertension is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's current hypertension was caused by military service is well beyond the range of common experience or common knowledge, but requires special experience or special knowledge. 

As service connection for an acquired psychiatric disability, to include PTSD, is denied herein, further discussion of service connection for hypertension on a secondary basis is not necessary.

Because the evidence of record does not relate the Veteran's current hypertension to his military service, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


